It was stipulated by the parties that the appeals herein should be withdrawn, if the Court of Appeals held in the Matter of Campbell v. Robinett, that á conviction is not a condition precedent in order to give a court or judge jurisdiction to revoke and cancel a liquor tax certificate under subdivision 2 of section 28 of the Liquor Tax Law.
When the Court of Appeals affirmed the decision of the court below in Matter of Campbell v. Robinett (162 N. Y. 612, affirming 46 App. Div. 634), the parties defendant refused to withdraw their appeals.
Ordered, that the appeal in each of these cases be dismissed, unless the appellant, within twenty-four hours after service of a copy of this order, withdraws the appeal therein in accordance with stipulation filed.